      Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 1 of 13 PageID #:832




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER MOEHRL, on behalf of
 himself and all others similarly situated,

         Plaintiff,
 v.
                                                    Case No. 1:19-cv-01610
 THE NATIONAL ASSOCIATION OF
 REALTORS, REALOGY HOLDINGS                         Hon. Andrea R. Wood
 CORP., HOMESERVICES OF AMERICA,
 INC., RE/MAX HOLDINGS, INC., and
 KELLER WILLIAM REALTY, INC.,

         Defendants.

            REALOGY HOLDINGS CORP.’S OPPOSITION TO PLAINTIFF’S
             MOTION TO APPOINT INTERIM CO-LEAD CLASS COUNSEL

        Plaintiff’s Motion to Appoint Interim Co-Lead Class Counsel (Dkt. No. 50) is predicated

on solving a problem that does not exist – the claimed need to appoint three law firms to serve as

interim class counsel to foster better communication and coordination among the Plaintiff’s law

firms in this case and in the related Sawbill case. Plaintiff’s motion is self-defeating. It reveals

that the Plaintiffs’ firms involved in the two cases in this District are already coordinating, are

already communicating with the Court and defense counsel with a single voice, and that no

“rivalry or uncertainty” exists among counsel warranting the need to designate interim class

counsel. Thus, appointment of interim class counsel is unnecessary.

        But even if the traditional factors calling for appointment of interim class counsel existed,

and they do not, Plaintiff fails to provide any reason why this Court should appoint three law

firms when a single firm is certainly capable of serving as the interim Lead Class Counsel alone.

Simply put, there is no efficiency achieved by appointing three co-lead firms. And if the Court

were inclined to grant the motion and choose among the three proposed co-lead firms, Susman
     Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 2 of 13 PageID #:833




Godfrey should not be appointed as the interim Lead Class Counsel. That firm was not listed as

counsel in either complaint filed in this District, and its subsequent attempt to become one of

three Lead Class Counsel is problematic given that Susman may not be able to avoid advocating

the interests of another of its clients (Zillow) that are unrelated to the interests of the putative

class in these lawsuits. Accordingly, the Motion should be denied.

I.      BACKGROUND

        On March 6, 2019, Plaintiff filed a putative class action complaint alleging that

Defendants violated Section 1 of the Sherman Act by “requir[ing] home sellers to pay the buyer

broker and to pay an inflated amount” when home sellers list their property on a Multiple Listing

Service (“MLS”). (Dkt. No. 1 ¶¶ 2, 84-89.) Several law firms are listed as counsel on the

Complaint, namely, Cohen Milstein Sellers & Toll PLLC, Hagens Berman Sobol Shapiro LLP,

Handley Farah & Anderson PLLC, Justice Catalyst Law, Wright Marsh & Levy, and Teske Katz

Kitzer & Rochel PLLP. (Dkt. No. 1 at 28-29.) On April 15, 2019, another lawsuit alleging the

same claims against Defendants was filed in this District, captioned Sawbill Strategies, Inc. v.

The National Association of Realtors, et al., Case No. 1:19-cv-02544 (N.D. Ill.). The law firms

listed on the complaint as counsel for Sawbill are Wexler Wallace LLP and Gustafson Gluek

PLLC. (1:19-cv-02544 Dkt. No. 1 at 26.) The Plaintiff in Sawbill filed a motion for

reassignment of related case, which Defendants do not oppose. (Dkt. No. 42, 64.)1

        On April 18, 2019, Plaintiff filed his Motion seeking appointment of Cohen Milstein,

Hagens Berman, and Susman Godfrey as co-lead interim class counsel. (Dkt. No. 50.) Plaintiff



1
  On April 29, 2019, another lawsuit alleging similar claims, including a Sherman Act Section 1 claim
(and a mirror claim under Missouri state law) against the same Defendants was filed in the Western
District of Missouri. (Sitzer, et al. v. National Association of Realtors, et al., Case No. 4:19-cv-00332,
Dkt. No. 1 ¶¶ 107-122.) Plaintiff’s counsel in Sitzer are Boulware Law LLC and Williams Dirks
Dameron LLC. The instant Motion does not seek interim counsel status over the class asserted in Sitzer.



                                                     2
      Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 3 of 13 PageID #:834




represents that the Motion “is supported by all the counsel for plaintiff and the proposed class in

this action” and that the plaintiff in Sawbill also supports the Motion. (Dkt. No. 50-1 at 1.)

II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 23(g)(3) provides the framework for the two issues

raised here: (1) whether appointment of interim lead class counsel is necessary, and (2) if so,

who it should be. Under that Rule, “[t]he Court may designate interim counsel to act on behalf

of the putative class before determining whether to certify the action as a class action.” Fed. R.

Civ. P. 23(g)(3). “Although [Rule 23(g)(3)] does not provide a standard for determining whether

interim class counsel should be appointed, courts that have construed it have relied on the

Advisory Committee Notes accompanying the rule.” Carrier v. Am. Bankers Life Assur. Co. of

Florida, No. 05-cv-430-JD, 2006 WL 2990465, at *1 (D.N.H. Oct. 19, 2006). According to the

2003 Advisory Committee, Rule 23(g)(3) “authorizes the court to designate interim counsel

during the pre-certification period if necessary to protect the interests of the putative class.” In

determining whether interim lead class counsel is necessary, courts consider whether such an

interim appointment would facilitate: (1) discovery; (2) motion practice; (3) settlement

discussions; (4) or if there is “rivalry or uncertainty that makes formal designation of interim

counsel appropriate.” Fed. R. Civ. P. 23 advisory committee’s note; see also Donaldson v.

Pharmacia Pension Plan, No. CIV. 06-3-GPM, 2006 WL 1308582, at *1 (S.D. Ill. May 10,

2006).

         If the Court were to determine that an appointment of interim Lead Class Counsel is

necessary for the efficiency of the proceedings, in considering who appropriate interim Lead

Class Counsel should be, courts generally consider the same factors listed under Rule 23(g) for

appointing class counsel following class certification. See, e.g., Walker v. Discover Fin. Servs.,

No. 10-cv-6994, 2011 WL 2160889, at * 2 (N.D. Ill. May 26, 2011); see also In re Crude Oil


                                                  3
       Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 4 of 13 PageID #:835




Commodity Futures Litig., No. 11 CIV. 3600 WHP, 2012 WL 569195, *1 (S.D. N.Y. 2012);

Four In One Co. v. SK Foods, L.P., No. 2:08-CV-03017MCEEFB, 2009 WL 747160, at *1 (E.D.

Cal. 2009). These factors are: “(i) the work counsel has done in identifying or investigating

potential claims in the action; (ii) counsel’s experience in handling class actions, other complex

litigation, and the types of claims asserted in the action; (iii) counsel’s knowledge of the

applicable law; and (iv) the resources that counsel will commit to representing the class.” Fed.

R. Civ. P. 23(g)(1)(A).

III.     ARGUMENT

         A.     It Is Not Necessary to Appoint Interim Lead Class Counsel Now.

         Plaintiff fails to meet his burden to explain why appointing interim Lead Class Counsel is

necessary at this stage of the litigation. Instead, Plaintiff only addresses why the three proposed

interim counsel firms are all “eminently qualified to be interim co-lead class counsel.” (Dkt. No.

50-1 at 5.) In doing so, Plaintiff overlooks that Rule 23(g)(3) is permissive and should be

granted only when necessary. See Jenkins v. Hyundai Motor Fin. Co., No. C2-04-720, 2008 WL

781862, at *3 (S.D. Ohio Mar. 24, 2008) (finding Rule 23(g)(3) “permissive” and noting “[t]he

2003 Advisory Committee Notes provide that designation of interim counsel is unnecessary

where, as here, the counsel that filed the class complaint is the only counsel seeking appointment

and there is no rivalry or uncertainty between other firms”). As set forth below, there is no need

to appoint interim Lead Class Counsel at this stage.

                1.      Interim Lead Class Counsel Is Unnecessary Because There Are
                        Effectively No Overlapping, Duplicative, or Competing Class Suits.

         Federal courts have consistently found the “type of situation in which interim class

counsel is appointed is one in which overlapping, duplicative, or competing class suits are

pending before a court, so that appointment of interim counsel is necessary to protect the




                                                  4
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 5 of 13 PageID #:836




interests of class members.” Donaldson, 2006 WL 1308582, at *1. “In accord with this premise,

courts that appoint interim counsel generally do so when a large number of putative class actions

have been consolidated or are pending before a single court.” Dudenhoefer v. Fifth Third

Bancorp, No. 1:08-CV-538, 2009 WL 10678975, at *2 (S.D. Ohio Mar. 25, 2009) In

Dudenhoefer, the court refused to appoint three firms as interim class counsel, finding that

although two cases were consolidated into one action, “this is not a situation where a large

number of putative class actions have been consolidated” and does not constitute “a situation

where overlapping, duplicative, or competing class suits are pending before this Court.” Id.

        Likewise, the circumstances here do not constitute a large number of overlapping,

duplicative, or competing class suits. Only two class actions are pending before this District, and

the Sawbill case will presumably be reassigned to this Court shortly. Counsel in Sawbill are

cooperating and support this Motion – hardly suggesting antagonistic or competing interests that

might warrant appointment of lead interim counsel. See Dkt. No. 50-1 at 1. Under these

circumstances, appointment of interim class counsel is unnecessary.2

                2.      There Is No Need to Appoint Interim Lead Class Counsel When No
                        “Rivalry or Uncertainty” Exists.

        Separately but relatedly, the Motion should be denied because Plaintiff fails to show that


2
  Plaintiff’s authorities are inapposite. (Dkt. No. 50-1 at 4-5.) They all concern multiple competing
putative class actions. See id.; see, e.g., In re Navistar Maxxforce Engines Mktg., Sales Practices &
Prods. Liability Litig., No. 14-cv-10318, 2015 WL 1216318, at *2 (N.D. Ill. Mar. 5, 2015) (appointing
interim class counsel in consolidated multidistrict litigation); Walker, 2011 WL 2160889 (appointing
interim class counsel when eight putative class actions were pending); Hill v. The Tribune Co., No. 05 C
2602, 2005 WL 3299144, at *5 (N.D. Ill. Oct 13, 2005) (same); see also In re Animation Workers
Antitrust Litig., No. 5:14-cv-4062-LHK, ECF No. 54 (N.D. Cal. Nov. 20, 2014) (appointing interim class
counsel when four putative class actions were pending). Those are not the circumstances here, and these
two overlapping cases where Plaintiffs’ counsel are cooperating do not necessitate the appointment of
interim Lead Class Counsel. See Gedalia v. Whole Foods Mkt. Servs., Inc., No. 4:13-CV-03517, 2014
WL 4851977, at *3 (S.D. Tex. Sept. 29, 2014) (denying motion to appoint interim class counsel where
three lawsuits were pending: one in the Southern District of Texas and two in the Northern District of
California).




                                                   5
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 6 of 13 PageID #:837




any “rivalry or uncertainty” exists here to warrant the need for an appointment of interim lead

class counsel. See Fed. R. Civ. P. 23 advisory committee’s note; see also Carrier, 2006 WL

2990465, at *1 (limiting the use of interim lead class counsel to circumstances when it is

necessary to protect the interests of the putative class and concluding there was no need for

judicial selection of one attorney to serve as interim lead for the class before certification);

Dudenhoefer, 2009 WL 10678975, at *2 (denying appointment of interim lead class counsel

where plaintiffs “fail to allege that any rivalry or uncertainty exists between counsel representing

members of the potential class”).

       Rather than rivalry, here the Motion is supported “by all counsel for plaintiff” and the

Sawbill plaintiff. (Dkt. No. 50-1 at 1; Dkt. No. 42.) Plaintiff also represents in his Motion that

“[s]ince the complaint was filed, counsel have worked cooperatively to coordinate their efforts

and with one spoken voice, and by so doing, have been able to confer with defendants.” (Dkt.

No. 50-1 at 3.) On their face these statements obviate the need for appointing interim class

counsel because no other lawyers are competing for interim lead class counsel appointment and

no “competing” class suits are pending before this Court. See Gedalia, 2014 WL 4851977, at *3

(finding no “rivalry or uncertainty” to justify the appointment of interim lead class counsel when

multiple attorneys are not competing for designation). Because counsel is already cooperating,

and certainly have had no difficulty speaking to the Court and defense counsel with a single

voice, interim lead class counsel is not needed, and the Motion should be denied.

               3.      Denying Appointment of Interim Lead Class Counsel Will Not
                       Prejudice the Class.

       Finally, Plaintiff fails to provide this Court with any reason why appointing class counsel

would benefit the class other than “the complexity of antitrust issues in this action.” (Dkt. No.

51-1 at 4.) This does not suffice. See, e.g., Carrier, 2006 WL 2990465 (denying motion for



                                                   6
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 7 of 13 PageID #:838




interim lead class counsel where movant failed to provide “any concrete examples of

circumstances in this case under which a designated interim counsel would be advantageous for

the putative class”); Gedalia, 2014 WL 4851977, at *1-2 (declining motion to appoint interim

co-lead class counsel when plaintiffs did not show why the class would be prejudiced by the

absence of interim counsel, and finding “[o]n the contrary, premature granting of interim counsel

designation may prejudice the class”); Dudenhoefer, 2009 WL 10678975, at *2 (denying motion

to appoint three experienced law firms as co-lead interim class counsel when plaintiffs failed to

demonstrate that the class would suffer any harm if not appointed). Here, there is no reason to

believe the putative class would fare better with interim class counsel.

        B.      There Is No Need to Appoint More than One Firm as Lead Interim Class
                Counsel.

        Even if this Court were to find it appropriate to appoint interim lead class counsel,

Plaintiff fails to explain why this Court should appoint three firms as co-lead interim class

counsel. Courts have found that appointment of more than one law firm as co-lead interim class

counsel would result in “duplication of efforts, inefficiency, and a waste of resources.” Cappello

v. Franciscan Alliance, Inc., No. 3:16-CV-290-TLS-MGG, 2016 WL 10744872, at *2 (N.D. Ind.

Sept. 8, 2016).3 Nor is it justified here. Plaintiff touts the expertise, experience, knowledge, and

resources of each individual law firm it seeks to appoint as co-lead interim class counsel. (Dkt.

No. 50-1 at 6-16.) Plaintiff concedes that each law firm “both collectively and individually—



3
  See also Hodges v. Bon Secours Health Sys., Inc., No. CV RDB-16-1079, 2016 WL 4447047, at *2 (D.
Md. Aug. 24, 2016) (declining to appoint more than one firm as interim class counsel because
“appointing a single law firm to serve as lead interim counsel in this case would be a more efficient
action, saving resources and reducing scheduling burdens”). Courts may appoint more than one law firm
if the movants “demonstrate[] that one law firm would be incapable of serving the members of this
putative class alone.” Hodges, 2016 WL 4447047, at *2; see also Cappello, 2016 WL 10744872, at *2
(finding no need for more than one interim class counsel because plaintiffs “have not provided any reason
why one firm could not serve the members of the putative [] class”).




                                                    7
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 8 of 13 PageID #:839




possess the requisite expertise to lead the Realtors Action.” (Id. at 1 (emphasis added).) Thus,

Plaintiff fails to provide any reason why one of these three firms cannot serve as interim lead

class counsel alone. See Dudenhoefer, 2009 WL 10678975, at *2 (finding that while plaintiffs

“accurately claim that [three law firms] are all experienced in class action litigation, armed with

resources to handle this potential class action suit, and versed in the nuances of this particular

case, Plaintiffs fail to allege any particular need in this case for the appointment of interim co-

lead counsel”) (emphasis added). The cases Plaintiff cites to show that courts have appointed

more than one firm as interim co-lead counsel are inapposite because they all involve

multidistrict litigation or multiple competing class action lawsuits. (Dkt. No. 50-1 at 4-5.)

Appointing more than one firm as interim lead class counsel would only result in inefficiency

and waste of resources, and if the Court were inclined to grant the Motion, a single firm should

be appointed.

        C.      Susman Godfrey L.L.P. Should Not Be Appointed as an Interim Co-Lead
                Class Counsel.

        If the Court decides to appoint interim lead class counsel, Susman Godfrey should not be

considered for that role. The Susman firm did not file Plaintiff’s Complaint or the complaint in

Sawbill, and at least potentially it would not best protect the interests of the putative class given

what could possibly be divergent interests, as explained below.4

        First, interim class counsel is ordinarily appointed to “the lawyer who filed the action.”

Fed. R. Civ. P. 23 advisory committee’s note; see also Gedalia, 2014 WL 4851977, at *1

(finding “precertification activities are ‘ordinarily’ handled by the lawyer who files suit”). Here,

Susman Godfrey’s name is absent from the Complaint filed in this action, as well as the Sawbill



4
  Courts generally apply the same factors listed under Rule 23(g) for appointing class counsel to appoint
interim lead class counsel. See, e.g., Walker, 2011 WL 2160889, at * 2; (see also Dkt. No. 50-1, n.3.)



                                                    8
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 9 of 13 PageID #:840




complaint. (Dkt. No. 1 at 28-30; 1:19-cv-02544 Dkt. No. 1 at 26.) Thus, the advisory committee

notes suggest that Cohen Milstein and Hagens Berman are both better suited to be interim class

counsel because both firms filed the complaint. (Dkt. No. 1 at 28.)

        Second, interim class counsel is appointed to protect the interests of the putative class.

See Fed. R. Civ. P. 23 advisory committee’s note; see also Carrier, 2006 WL 2990465

(“Although the rule does not provide a standard for determining whether interim counsel should

be appointed, courts that have construed it have relied on the Advisory Committee Notes

accompanying the rule which limit its use to circumstances when interim counsel is necessary to

protect the interests of the putative class.”) When appointing lead class counsel, courts may

consider “any other matter pertinent to counsel’s ability to fairly and adequately represent the

interests of the class.” Fed. R. Civ. P. 24(g)(1)(B). “The Seventh Circuit has also concluded, for

example, that conflicts of interest can counsel against a finding of adequacy [of lead class

counsel].” Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 252 (N.D. Ill. 2014)

(citing Johnson v. Meriter Health Servs. Emp. Ret. Plan, 702 F.3d 364, 372 (7th Cir. 2012)).

And “[i]f more than one adequate applicant seeks appointment as class counsel, the court must

appoint the applicant best able to represent the interests of the class.” Fed. R. Civ. P. 23(g)(2).

        Here, Realogy is concerned that Susman Godfrey may at least have the appearance of

advocating interests on behalf of one of its other clients that might not coincide with the interests

of the putative class. More specifically, Susman Godfrey has represented Zillow, Inc. (“Zillow”)

in numerous cases, including at least nine since 2012.5 Moreover, attorney Matthew Berry, who



5
 See, e.g., Ashley Boehler v. Zillow, Inc., Case No. 8:14-cv-01844 (C.D. Cal); Stephen Johnson v. Zillow,
Inc., Case No. 8:14-cv-01991 (C.D. Cal.); Rachel Kremer v. Zillow, Inc., Case. No. 8:14-cv-01889 (C.D.
Cal.); Jennifer Young v. Zillow, Inc., Case No. 8:14-cv-01922 (C.D. Cal.); James Frederich v. Zillow,
Inc., Case No. 8:14-cv-01969 (C.D. Cal.); Top Agent Network, Inc. v. Zillow, Inc., Case No. 8:14-cv-
04769 (N.D. Cal.); Ian Freeman v. Zillow, Inc., Case No. 8:14-cv-01843 (C.D. Cal.); VHT, Inc. v. Zillow,



                                                    9
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 10 of 13 PageID #:841




Plaintiff states in the Motion “will be included on the Susman Godfrey team,” worked on the

Zillow v. Trulia patent infringement case. (See Dkt. No. 50-11 at 2.) Zillow v. Trulia is a matter

between two former competitors in the real estate space that receive MLS listing data and

provide it to the public. See Case No. 2:12-cv-01549 (W.D. Wash.).

       Zillow has its own separate and distinct motivation vis-à-vis the Defendants in this case,

because Zillow competes with the Corporate Defendants6 and is a proponent of dismantling the

MLS system.7 Dismantling the MLS system would reduce the ability of Zillow’s competitors,

including the Corporate Defendants here, to compete effectively against Zillow. Further, if

appointed interim lead counsel, Susman Godfrey’s duty of zealous advocacy to Zillow may

result in that firm seeking information in discovery that is relevant to Zillow’s commercial

interests rather than the putative class’s interest. In addition, Susman Godfrey’s current and

future advice and representation of Zillow could be guided by what had been learned in these

lawsuits.

       Susman Godfrey’s duties to Zillow may, at least potentially, influence its judgment in

this case given Zillow’s interests in dismantling the MLS. See, e.g., Creative Montessori

Learning Centers v. Ashford Gear LLC, 662 F.3d 913, 917 (7th Cir. 2011) (vacating class

certification and finding class counsel must show the district court that “they would prosecute the



Inc., Case No. 17-35587 (W.D. Wash.); Zillow, Inc. v. Trulia, Inc., Case No. 2:12-cv-01549 (W.D.
Wash.).
6
 The “Corporate Defendants” are Realogy Holdings Corp., Homeservices of America Inc., Re/Max
Holdings, Inc., and Keller Williams Realty, Inc.
7
 See, e.g., Hood Homes Blog, “The War Between Zillow and Realtors”
https://www.hoodhomesblog.com/real-estate-industry/the-total-war-between-zillow-and-realtors/ (last
visited May 28, 2019); Victor Lund, “Will Zillow Win the MLS Data Aggregation Wars,” WAVGroup
(July 21, 2016), https://www.wavgroup.com/2016/07/21/will-zillow-win-the-mls-data-aggregation-wars/;
“Zillow and MLS Listing Syndicators, Realtors Push Back,” Ultimate IDX (Mar. 19, 2012),
https://www.ultimateidx.com/blog/realtors-push-back-against-zillow-and-mls-listing-syndicators/.



                                                  10
    Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 11 of 13 PageID #:842




case in the interest of the class ... rather than just in their interests as lawyers who if successful

will obtain a share of any judgment or settlement as compensation for their efforts”); Santos v.

Carrington Mortg. Servs., LLC, No. 2:15-CV-864 WHW-CLW, 2017 WL 215969, *2-3 (D.N.J.

2017) (applying the factors from Rule 23(g)(1) and determining that it was not appropriate to

appoint interim class counsel because it appeared that the goal of having interim counsel

appointed was not to protect the interest of the class). As such, of the three firms campaigning to

be appointed as interim co-lead class counsel, Cohen Milstein and Hagens Berman are better

candidates for that role (if such an appointment is warranted at all), and this Court should decline

to appoint Susman Godfrey.

IV.     CONCLUSION

        For these reasons, Realogy respectfully requests that this Court deny Plaintiff’s Motion

for Appointment of Plaintiff’s Interim Co-Lead Class Counsel. In the Alternative, Realogy

respectfully requests that this Court only appoint one law firm as interim class counsel,8 and

specifically requests that this Court not appoint Susman Godfrey as interim lead or co-lead class

counsel.

Dated: May 28, 2019                              Respectfully submitted,

                                                 /s/ Kenneth M. Kliebard
                                                 Kenneth M. Kliebard
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 77 West Wacker Drive, 5th Floor
                                                 Chicago, IL 60601
                                                 Tel: 312.324.1000
                                                 Fax: 312.324.1001
                                                 kenneth.kliebard@morganlewis.com

                                                 Stacey Anne Mahoney (admitted pro hac vice)
                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 101 Park Avenue

8
 Realogy contends that there is no material difference to the purported class between the Court’s
appointing Cohen Milstein or Hagens Berman.



                                                   11
Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 12 of 13 PageID #:843




                                   New York, NY 10178
                                   Tel: 212.309.6000
                                   Fax: 212.309.6001
                                   stacey.mahoney@morganlewis.com

                                   Attorneys for Defendant Realogy Holdings Corp.




                                     12
   Case: 1:19-cv-01610 Document #: 74 Filed: 05/28/19 Page 13 of 13 PageID #:844




                               CERTIFICATE OF SERVICE

       I, Kenneth M. Kliebard, an attorney, certify that on the 28th day of May 2019, I caused the

foregoing document to be served electronically on all parties of record via this Court’s CM/ECF

system.


                                                            /s/ Kenneth M. Kliebard
                                                            Kenneth M. Kliebard
